Per Curiam.
By decision dated February 20, 1992, respondent was suspended *954by this Court for a period of six months, effective March 20, 1992 (see, Matter of Ferrucci, 180 AD2d 959, appeal dismissed, lv denied 79 NY2d 941). He now applies for reinstatement.
An examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this Court’s rules [22 NYCRR 806.12 (b)] regarding reinstatement. Petitioner has advised that it does not oppose respondent’s application conditioned upon his refund of a certain legal fee. Respondent has provided proof that the refund has been made. Accordingly, respondent’s application is granted and he is reinstated to the practice of law, effective immediately.
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.